An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Edward J. McLaughlin, J.), rendered on or about September 20, 2010, said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive, it is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed. Concur— Gonzalez, P.J., Friedman, Saxe, Richter and Abdus-Salaam, JJ.